Case: 14-20086       Document: 00512977811         Page: 1     Date Filed: 03/23/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 14-20086
                                   Summary Calendar
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                            March 23, 2015
RODERICQUE THOMPSON,
                                                                            Lyle W. Cayce
                                                                                 Clerk
                                                  Plaintiff - Appellant

v.

HOUSTON FEDERAL DETENTION CENTER; TWO UNKNOWN
CORRECTIONS OFFICERS; UNKNOWN MEDICAL DOCTOR,

                                                  Defendants - Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CV-3402


Before JOLLY, BARKSDALE, and OWEN, Circuit Judges.
PER CURIAM: *
       Proceeding pro se, Rodericque Thompson, federal prisoner # 59846-019,
challenges the dismissal of his Bivens action for failure to exhaust his
administrative remedies. See 28 U.S.C. § 1915A; Bivens v. Six Unknown
Agents, 403 U.S. 388 (1971) (action against federal actors). This court reviews
de novo a § 1915A dismissal, using the same standard applicable to dismissals



       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-20086    Document: 00512977811    Page: 2   Date Filed: 03/23/2015


                                No. 14-20086

under Federal Rule of Civil Procedure 12(b)(6). E.g., Coleman v. Sweetin, 745
F.3d 756, 763–64 (5th Cir. 2014).
      Thompson asserts he was not required to exhaust his administrative
remedies because he sought relief unavailable from the administrative process
(monetary damages).     To the contrary, a prisoner is required to exhaust
administrative remedies even when seeking such damages. E.g., Wright v.
Hollingsworth, 260 F.3d 357, 358 (5th Cir. 2001); see also, e.g., Murrell v.
Chandler, 109 F. App’x 700, 700–01 (5th Cir. 2004) (per curiam).
      In the alternative, Thompson contends he was entitled to equitable
tolling of the administrative-grievance process, either because of his later
discovery of his claims or because of the lack of available relief.     Proper
exhaustion includes compliance with the agency’s critical procedural rules,
including deadlines, Woodford v. Ngo, 548 U.S. 81, 90-91 (2006), and district
courts have no discretion to excuse a failure to exhaust, Gonzalez v. Seal, 702
F.3d 785, 788 (5th Cir. 2012) (per curiam).
      AFFIRMED.




                                      2